Case 0:19-cv-61453-RNS Document 32 Entered on FLSD Docket 08/06/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida
Jonathan Lewis, Plaintiff,              )
                                        )
v.                                      )
                                          Case No. 19-61453-Civ-Scola
                                        )
Florida Department of Corrections,      )
Defendant.                              )
                         Second Order Denying Motion
                    to Proceed In Forma Pauperis on Appeal
      Plaintiff Jonathan Lewis, a restricted filer, proceeding pro se, as an inmate
at the North Broward Detention Center, has filed what he captions “Emergency
Motion to Proceed In Forma Pauperis on Appeal and Motion for Reconsideration.”
(ECF No. 31.) Lewis’s case was dismissed and closed almost a year ago. (ECF No.
8.) Two months after the Court dismissed his case, Lewis filed dozens of motions,
in this case and another, 19-cv-61431-RS. This Court summarily denied the
motions filed in this case and directed the Clerk not to accept any future filings
from Lewis in this case except for a notice of appeal or a motion to proceed in
forma pauperis. (ECF No. 21.) Three months later, Lewis attempted to appeal his
case, submitting, as well, what he captioned an emergency motion for leave to
appeal in forma pauperis. (ECF Nos. 24, 25.) The Court denied his motion to
proceed in forma pauperis and the Eleventh Circuit has since dismissed his
appeal, in February 2020, for want of prosecution. (ECF No. 30.)
      After review, the Court denies Lewis’s motion (ECF No. 31). Although
Lewis captions his filing as an emergency motion to proceed on appeal in forma
pauperis, it is not. Instead, his filing, to the extent the Court can discern, merely
rehashes many of the grievances he has raised before. It appears Lewis simply
labeled it a motion to proceed in forma pauperis so that it would be processed by
the Clerk and placed on the docket. This type of filing unnecessarily burdens
both the Clerk’s office as well as the Court.
      The Court therefore amends its restrictions on Lewis’s filings. As before,
the Clerk is directed not to accept any future filings from Lewis in this case
except for a notice of appeal or a motion to proceed in forma pauperis on
appeal. (See, Omnibus Order, ECF No. 21.) However, in order for the Clerk to
accept a motion to proceed in forma pauperis from Lewis, Lewis must first get
permission from the Court. If the Court denies him permission, the Clerk is
directed to return the filing to Lewis, undocketed.
      The Clerk is directed to mail a copy of this order to Lewis at the address
Case 0:19-cv-61453-RNS Document 32 Entered on FLSD Docket 08/06/2020 Page 2 of 2



listed below.
       Done and Ordered in Miami, Florida, on August 6, 2020.

                                   ___________________________________
                                   Robert N. Scola, Jr.
                                   United States District Judge
Copy via U.S. mail to:
Jonathan Lewis, #131900598
Broward County Jail-NBB
Inmate Mail/Parcels
Post Office Box 407037
Fort Lauderdale, FL 33340
